DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 12/21/2021, by adding additional limitation into the independent claims overcome the rejections set forth in the Office Action dated 10/06/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1, 3-4, 6-9, 13-15, 17-18, 20-23, 27-28 and 30-32 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Edge (US 20150133173) teaches the concepts of an electronic device with a transceiver (at least Par. 123, “mobile device 600 may, for example, comprise an SPS or like receiver 612 capable of receiving or acquiring one or more SPS or other suitable wireless signals 614, such as via an SPS or like antenna 616. SPS receiver 612 may process, in whole or in part, one or more acquired SPS signals 614 for estimating a location, coarse or otherwise, of mobile device 600. In some instances, one or more general-purpose application processors 618, memory 620, digital signal processor(s) (DSP) 622, or like specialized devices or processors not shown may be utilized to process acquired SPS signals 614, in whole or in part, calculate a location of mobile device 600, such as in conjunction with SPS receiver 612”) and at least one processor operably coupled to the memory and the transceiver and configured to: receive assistance data for a plurality of directional positioning reference signals including an identification and a direction of transmission (Par. 70, "Mobile device 42 may employ the assistance data received at step 56 to acquire and/or measure the directional beam and/or to determine a directional angle". Par. 101, "reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter, to name just two examples. An indication of a directional angle may comprise, for example, a parameter... encoded with a local ID of a Wang, (US 2018/0124787),  teaches the features of signal characteristic comprises a code sequence, a muting pattern, a frequency shift, a frequency, a frequency hopping sequence, a bandwidth, a transmission time, a periodicity, a duration of positioning occasions, or any combination thereof (Par. 70).
However, the prior art does not disclose or fairly suggest the detailed specifics of “wherein the first and second directional positioning reference signal are from a single cell, and have different directions with each direction corresponding with a different muting sequence; identify one or more directional positioning reference signals to measure based at least in part on the respective identifications and the directions of transmissions for the plurality of directional positioning reference signals; and determine one or more location measurements based on the assistance data corresponding to the identified directional positioning reference signals and corresponding muting sequence AND (one signal characteristic for each of the directional positioning reference signals”, along with other limitations of the independent claims.

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644